In an action to recover damages for wrongful death and personal injuries, the plaintiff appeals from an order of the Supreme Court, Nassau County (Becker, J.), dated January 13, 1989, which granted the motion of the defendant County of Nassau for summary judgment dismissing the complaint insofar as it is asserted against it for lack of personal jurisdiction.
Ordered that the order is affirmed, with costs (see, Horowitz v Incorporated Vil. of Roslyn, 144 AD2d 639). Brown, J. P., and Eiber, J., concur.
Rubin and Rosenblatt, JJ., concur on constraint of Horowitz v Incorporated Vil. of Roslyn (144 AD2d 639; see, Horowitz v Incorporated Vil. of Roslyn, supra, at 642 [Rubin, J., dissenting]).